By Judge J. Michael Gamble
I am writing this letter to rule on the motion in limine of the plaintiff. In this regard, the motion in limine is sustained. The defendant is directed to not admit in evidence, or comment on, the failure of the plaintiff to wear a seatbelt or any activity to unbuckle her seatbelt.
Va. Code § 46.2-1094(D) provides in part that “this section shall not... be the subject of comment by counsel in any action for the recovery of damages arising out of the operation... of a motor vehicle.” This code section constitutes a policy decision by the General Assembly to ban any comment on the failure to wear seatbelts. There is no exception granted by the statute to this blanket rule.
Further, after listening to the arguments of counsel, I do not think this ruling inhibits any argument of the defendant that the plaintiff was either contributorily negligent or assumed the risk. The fact that she either opened the door, or tried to leave the car while it was still in motion, is not prohibited by this ruling. While the court is not ruling at this time that this is admissible, the grant of the motion in limine with reference to the seatbelt does not prevent the presentation of these facts.